UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4877



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY LAVETTE LITTLE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:00-cr-00027-V)


Submitted:   May 4, 2007                      Decided:   June 4, 2007


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Camille M. Davidson, FULLER & BARNES, LLP, Charlotte, North
Carolina, for Appellant. Amy E. Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, Tony Lavette Little pled

guilty to conspiracy to possess with intent to distribute powder

cocaine     and   cocaine     base,     in      violation     of   21        U.S.C.

§§ 841(b)(1)(A), 846 (2000).        After granting the Government’s U.S.

Sentencing Guidelines Manual (“USSG”) § 5K1.1 (2000) motion for a

downward departure based on Little’s substantial assistance, the

district court sentenced Little to 235 months’ imprisonment.

            Appellate counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

issues for appeal but requesting we review whether a sentencing

enhancement for possession of a dangerous weapon was proper.                    In

his informal brief, Little argues the enhancement, which applied a

two-level     increase   to   his     offense    level      pursuant    to    USSG

§ 2D1.1(b)(1), violated United States v. Booker, 543 U.S. 220

(2005).     The Government declined to file a responding brief.

Finding no reversible error, we affirm.

            Under Booker, when a defendant is sentenced under a

mandatory guidelines scheme, “[a]ny fact (other than a prior

conviction) which is necessary to support a sentence exceeding the

maximum authorized by the facts established by a plea of guilty or

a jury verdict must be admitted by the defendant or proved to a

jury beyond a reasonable doubt.”        Booker, 543 U.S. at 224.             Little

contested the dangerous weapon enhancement at sentencing, and


                                    - 2 -
treating the sentencing guidelines as mandatory, the district court

found the enhancement was warranted based on a preponderance of the

evidence.

            We conclude the enhancement does not amount to Sixth

Amendment   error   under   Booker.1     “To   establish   that   a   Sixth

Amendment error occurred in his sentencing, [an appellant] must

show that the district court imposed a sentence exceeding the

maximum allowed based only on the facts that he admitted.”            United

States v. Evans, 416 F.3d 298, 300 (4th Cir. 2005).          In the plea

agreement, Little stipulated he was responsible for at least 1.5

kilograms of cocaine base for sentencing purposes, creating a base

offense level of thirty-eight.          See USSG § 2D1.1(c)(1) (drug

quantity table).     Little did not contest his criminal history

category of V at sentencing.           As a consequence, the maximum

allowable sentence based only on the facts Little admitted was life

imprisonment.   See USSG Ch. 5, Pt. A (sentencing table).         The USSG

§ 2D1.1(b)(1) enhancement was accordingly permissible.2


     1
      Although the district court sentenced Little in accordance
with the law and procedures then in effect, it committed statutory
Booker error by treating the guidelines as mandatory, see United
States v. Rodriguez, 433 F.3d 411, 414 (4th Cir. 2006). However,
there is no indication the district court wished to sentence Little
below the sentencing guidelines range but was prevented from doing
so by a mandatory application of the guidelines.        See United
States v. White, 405 F.3d 208, 223-24 (4th Cir.), cert. denied, 126
S. Ct. 668 (2005). Thus, there is “no nonspeculative basis” for
finding prejudice. Id. at 223.
     2
     Furthermore, the district court’s finding an adequate factual
basis supported the enhancement was not clearly erroneous. See

                                 - 3 -
          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Little’s conviction and sentence.      This court

requires that counsel inform Little, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Little requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Little.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




United States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001); see
also USSG § 2D1.1(b)(1), comment. (n.3) (“[This] adjustment should
be applied if the weapon was present, unless it is clearly
improbable that the weapon was connected with the offense.”). It
was not clearly improbable the weapon was connected with the
offense.

                              - 4 -